DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

 Response to Amendment
The Amendment filed on 6/12/2021 has been entered. Claims 1, 5, 8-11, 13-15 and 18-23 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-10 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/37163, hereinafter Cheng.

Regarding claim 5, Cheng teaches wherein the transducer is an optical transducer (page 13, lines 30-31).
Regarding claim 8, Cheng teaches wherein the device is an affinity-based sensing device (page 21, lines 9-17) and the affinity probes are on the transducer (page 21, lines 18-29).
Regarding claim 9, Cheng teaches a diagnostic device (figure 4) comprising: a biosensor device according to claim 1 (see supra) for sensing an analyte and generating a sensing signal (page 12, lines 12-18); and an output unit (page 12, lines 12-18) for providing an output of said biosensor device based on the sensing signal (page 12, lines 12-18).
Regarding claim 10, Cheng teaches wherein the output unit (pages 12, lines 12-18) is adapted for outputting a signal representative for presence/absence or concentration of the analyte (intended use MPEP § 2114 (II) and is taught in page 9, lines 9-16).
Regarding claim 21, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Cheng and the apparatus of Cheng is capable of desalting the received sample to an ionic strength ranging from 10 mM to 150 mM. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Cheng (see MPEP §2114).
Regarding claim 22, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Cheng and the apparatus of Cheng is capable of desalting the received sample to an ionic strength ranging from 1 mM to 150 mM. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Cheng (see MPEP §2114).
Regarding claim 23, Cheng teaches wherein the desalting unit is integrated on or in a same substrate or in a same enclosure as the transducer (figure 6).

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the port referenced in Cheng’s page 13, lines 9-11 is connected to a flow cell and desalting column and therefore does not correspond to the port in fluid communication with the buffer reservoir and mixer is not found persuasive. The port which is directly referenced in this section might belong to the flow cell, however, as there is a connection to the desalting column, there must also be a port in the desalting column in order to make this fluidic connection and as this section discusses the introduction of buffers, these buffers would eventually be introduced through this port into the desalting column.
Regarding applicant’s argument that any mixing action by active “pushing” and pulling” via the pump relates to mixing of the amplification reagents within the sample in the flow cell and not for desalting is not found persuasive. As the flow cell and the desalting column are connected to one another, the pushing and pulling would also occur in the desalting column and as this pushing and pulling occurs microfluidic mixing would occur in the desalting column, thereby reading on the instant limitations. All of the limitations are taught by Cheng (see the rejection above) and as such, the claim is anticipated in view of Cheng. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798